Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 16-30 are presented for examination.

Claim Objections
2.	Claims 29-30 are objected to because of the following informalities:  
As per Claim 29, it is directed to a system which fails to further limit the independent claim 16 which is a "method".
As per Claim 30, it is directed to a program product which fails to further limit the independent claim 16 which is a "method".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 20-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per Claim 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
As per Claim 21, it recites the limitation “wherein said at least one first element geometrical property is at least one first element geometrical property and at least one first element material property” which is unclear what the limitation refers. In particular, it is circular and contradictory since a “geometrical property” is not a geometrical property if it is also a material property. It is interpreted that any geometrical property is “one first element geometrical property”.
As per Claim 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 16-21, 23-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Teller et al. (US 20130173223 A1), and in view of Kubicki et al. (US 20190318048 A1), and further in view of Kaniwa et al. (US 20170351972 A1).
As per Claim 16 and 29-30, Teller et al. teaches Computer-implemented method for predicting user desirability of a constructional connection in a …model (Fig. 2), the method comprising the steps of: 
obtaining a set of records, each record comprising digital data on user input about a constructional connection between a first and a second construction element ([0040] in … model, said user input one of modeling, accepting and declining of said constructional connection  ([0040], [0050], Fig. 9), whereby further: 

the second construction elements of the set of records comprise at least one second element geometrical property in common  ([0040], [0050]); 
the first and second construction elements of the set of records comprise at least one relative geometrical property in common  ([0040], [0050]); and 
the constructional connections of the set of records comprise a set of connection relative geometrical properties with respect to the first and/or the second construction element in common  ([0040], [0050]); 
-training a computer-implemented machine learning module based on said set of records for predicting user desirability of a constructional connection ([0078]-[0086], Fig. 8-9), …: 
at least one further property ([0078]-[0086] “new design state”) of the corresponding building information model; and 
a binary desirability according to the record, which is positive in case of modeling or accepting and negative in case of declining (Fig. 10, [0081]-[0082], [0091]), 
-identifying in a building information model a set of pairs of construction elements, each pair comprising a first construction element comprising said at least one first element geometrical property and a second construction element comprising said at least one second element geometrical property ([0040], [0050]), whereby the first and second construction elements of the pair comprise said at least one relative geometrical property ([0040], [0050]), and 
-… comprising the step of inputting at least one further property of the corresponding … model to the trained computer-implemented machine learning module (Fig. 9). 

Kubicki et al. teaches a building information model (Fig. 2-3, [0038]-[0041]).
Kaniwa et al. teaches hereby providing for each record the following input to the module (Fig. 1) and predicting for each pair of said set of pairs a user desirability (Fig. 1, [0072]).
Teller et al., Kubicki et al. and Kaniwa et al. are analogous art because they are all related to a CAD structure design.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Kubicki et al. and Kaniwa et al. into Teller et al.’s invention provides an improvement in the digital models conflicts management (Kubicki et al.: [0032]). In particular, Kubicki et al. teaches the use of building information models of structure, mechanics, electricity and plumbing comprising geometrical properties of the construction elements such as wall, slab, and pipes (Fig. 2-3) for checking a design. Further Kaniwa et al. teaches a machine learning technique that provides a future prediction based on input data received to provide an accurate prediction (Kaniwa et al.: [006]-[0007]).

As per Claim 17, Teller et al. fails to teach explicitly comprising the step of suggesting for a pair of construction elements a constructional connection comprising said set of connection relative geometrical properties with respect to the first and/or the second construction element of said pair.


As per Claim 18, Teller et al. teaches comprising the steps of: 
receiving user input about the suggested constructional connection, the user input one of accepting or declining (Fig. 7-9); 
training the computer-implemented machine learning module based on said received user input (Fig. 9), …: 
at least one further property of the corresponding … model ([0040], [0050], Fig. 7-9); and 
the binary desirability, which is positive in case of accepting and negative in case of declining (Fig. 10, [0081]-[0082], [0091]). 
Teller et al. fails to teach explicitly a building information model, thereby providing for each record the following input to the module.
Kubicki et al. teaches a building information model (Fig. 2-3, [0038]-[0041]).
Kaniwa et al. teaches hereby providing for each record the following input to the module (Fig. 1).

As per Claim 19, Teller et al. teaches wherein the trained computer-implemented machine learning module comprises digital training data ([00780, Fig. 9), and whereby said step in claim 18 of training the computer-implemented machine learning module comprises the step 

As per Claim 20, Teller et al. teaches wherein a geometrical property is one of a closed interval, a half-open interval and a value of one of: an orientation; a position; a dimension, such as a length, a width, a height, a thickness, a diameter, and the like; an inclination; an area; and a volume ([0040], [0050]), and wherein a relative geometrical property is one of a closed interval, a half-open interval and a value of one of: a relative distance; a relative orientation; a relative location; a relative height; and a relative angle ([0040], [0050], [0091], Fig. 10). 

As per Claim 21, Teller et al. teaches wherein said at least one first element geometrical property is at least one first element geometrical property and at least one first element material property ([0040], [0050]). 
As per Claim 23, Teller et al. teaches wherein said at least one relative geometrical property comprises a closed interval, a half-open interval or a value of a relative angle, and preferably a half-open interval of a relative distance (Fig. 10). 

As per Claim 24, Teller et al. fails to teach explicitly wherein a building information model comprises an embedding compound comprising a third construction element and a pair of construction elements comprising the first construction element and the second construction element, wherein said at least one further property of the building information model is a set of properties comprising at least two of: a relative geometrical property of the third and first 
Kubicki et al. teaches wherein a building information model comprises an embedding compound comprising a third construction element and a pair of construction elements comprising the first construction element and the second construction element (Fig. 1-3), wherein said at least one further property of the building information model is a set of properties comprising at least two of: 
a relative geometrical property of the third and first construction elements; 
a relative geometrical property of the third and second construction elements (Fig. 2 [0043]-[0044], , Fig. 3 element 14);  
a relative geometrical property of the first construction element and the embedding compound; 
a relative geometrical property of the second construction element and the embedding compound; 
a geometrical property of the third construction element (Fig. 2); and 
As per Claim 25, Teller et al. fails to teach explicitly wherein said at least one further property of the building information model comprises a relative distance, a relative location or a relative height of the constructional connection with respect to a face, an edge or a vertex of the second constructional element. 


As per Claim 26, Teller et al. fails to teach explicitly comprising the step of inferring from the building information model at least one required modification of the first and/or the second construction element for realizing the constructional connection between the first and the second construction element of the pair. 
Kubicki et al. teaches comprising the step of inferring from the building information model at least one required modification of the first and/or the second construction element for realizing the constructional connection between the first and the second construction element of the pair (Fig. 3 and the description). 

As per Claim 27, Teller et al. fails to teach explicitly wherein each of said at least one modification comprises at least one geometrical property, and wherein said at least one further property of the building information model is a set of properties comprising said at least one geometrical property of said at least one modification. 
Kubicki et al. teaches wherein each of said at least one modification comprises at least one geometrical property, and wherein said at least one further property of the building information model is a set of properties comprising said at least one geometrical property of said at least one modification  (Fig. 3 and the description). 

22 is rejected under 35 U.S.C. 103 as being unpatentable over Teller et al. (US 20130173223 A1), Kubicki et al. (US 20190318048 A1) and Kaniwa et al. (US 20170351972 A1), and further in view of Wakelam et al. (US 6859768 B1).
Teller et al. as modified by Kubicki et al. and Kaniwa et al. teaches most all of the instant invention as applied to claims 16-21, 23-27 and 29-30 above.
As per Claim 22, Teller et al. as modified by Kubicki et al. and Kaniwa et al. teaches wherein said first construction element comprises multiple layers ([0055]).
Teller et al. as modified by Kubicki et al. and Kaniwa et al. fails to teach explicitly said at least one first element geometrical property is a first set of properties comprising a number of layers and for each layer a layer thickness and a layer material property. 
Wakelam et al. teaches said at least one first element geometrical property is a first set of properties comprising a number of layers and for each layer a layer thickness and a layer material property (4a-4n, Appendix A). 
Teller et al. as modified by Kubicki et al. and Kaniwa et al. and Wakelam et al. are analogous art because they are all related to a CAD structure design.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Wakelam et al. into Teller et al., Kubicki et al. and Kaniwa et al.’s invention provides an improvement in the digital models conflicts management (Kubicki et al.: [0032]). In particular, Kubicki et al. teaches the use of building information models of structure, mechanics, electricity and plumbing comprising geometrical properties of the construction elements such as wall, slab, and pipes (Fig. 2-3) for checking a design and to provide an accurate .

6.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Teller et al. (US 20130173223 A1), Kubicki et al. (US 20190318048 A1) and Kaniwa et al. (US 20170351972 A1), and further in view of Malekian et al. (US 20150302639 A1).
Teller et al. as modified by Kubicki et al. and Kaniwa et al. teaches most all of the instant invention as applied to claims 16-21, 23-27 and 29-30 above.
As per Claim 28, Teller et al. as modified by Kubicki et al. and Kaniwa et al. teaches wherein the constructional connection is a tangent boundary between the first and second construction elements (Kubicki et al: Fig. 1).
Teller et al. as modified by Kubicki et al. and Kaniwa et al. fails to teach explicitly wherein said set of connection relative geometrical properties comprises a relative angle with respect to a face of the first and/or the second construction element.
Malekian et al. teaches wherein said set of connection relative geometrical properties comprises a relative angle with respect to a face of the first and/or the second construction element (Fig. 1).
Teller et al. as modified by Kubicki et al. and Kaniwa et al. and Malekian et al. are analogous art because they are all related to a CAD structure design.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of .

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mitchell et al. (US 20160299997 A1) discloses COMPLETE ENERGY ANALYTICAL MODEL BUILDING INFORMATION MODELING (BIM) INTEGRATION.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127